DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are presented for examination.

Priority
The claim for priority from US Provisional 62/745,731 filed on 15 October 2018 is duly noted.

Information Disclosure Statement
The information disclosure statement filed 8 June 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: 
In [00103], line 9, “present discolsure” should read –present disclosure–;
In [00106], lines 1-5: “For evaluating the prediction performance, the ROC (Receiver Operating Characteristic) curves are examined for the features over different spans of δ and ɳ but we the keys findings are presented from the case where ɳ=8 days and δ=7 days are set as 8A-8Flthough general conclusions were not found over the choices of parameters δ and ɳ from the results.” is unclear.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105 (Figure 15).  
The drawings are objected to because:
The text does not measure at least .32cm (1/8 inch).  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height and legible. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.  See 37 CFR 1.84(p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “The set of individuals of claim 2 and does not include the entirety of the claim from which it depends and is therefore in improper dependent form. Similarly, claims 6 and 7 recite “The set of predetermined experts of claim 2” and do not include the entirety of the claims from which they depend and are therefore in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-3, 5, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
generating, by a processor, a plurality of evolving networks including a historical network defining a first temporal graph corresponding to a first set of forum posts aggregated within a predetermined time period, and a daily network defining a second temporal graph corresponding to a second set of forum posts for a current day (0091, lines 1-12), none of the prior art of record alone or in combination teaches generating, by the processor, an auxiliary graph that incorporates historical information from the plurality of evolving networks by merging the first temporal graph with the second temporal graph; and computing by the processor a set of features for the current day from the auxiliary graph based on community information about known expert users associated with the first temporal graph.
The closest prior art made of record are:
Lecue discloses a system and method for user classification based on multimodal information.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Booker et al. (US 2019/0095530 A1) discloses a system and method for tag relationship modeling and prediction.
Herwono et al. (GB 2583892 A) discloses a system and method for adaptive computer security.
Kursun (US 2020/0169483 A1) discloses a system and method for pattern-based examination and detection of malfeasance through dynamic graph network flow analysis.
Li et al. (US 2021/0382944 A1) discloses a system and method for generating a graph data structure that identifies relationships among topics expressed in web documents.
Shukla et al. (US 2019/0266283 A1) discloses a system and method for content channel curation.
Yanay et al. (US 2021/0367966 A1) discloses a system and method for network security.
Zhang et al. (US 2019/0132352 A1) discloses a system and method for nearline clustering and propagation of entity attributes in anti-abuse infrastructures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SARAH SU/Primary Examiner, Art Unit 2431